                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF TENNESSEE
                              AT NASHVILLE


NICHOLAS ENNIS, FIREARMS POLICY            )
COALITION, INC., and FIREARMS              )
POLICY FOUNDATION,                         )
                                           )
        Plaintiffs,                        )
                                           )
v.                                         )   Civil Action No. 3:20-cv-805
                                           )
COUNTY OF SUMNER, TENNESSEE;               )   Chief Judge Waverly D. Crenshaw
ANTHONY HOLT in his official capacity as )     Mag. Judge Barbara D. Holmes
County Executive and County Mayor of       )
Sumner County, TN; ROY “SONNY”             )   JURY DEMAND
WEATHERFORD in his official capacity as )
Sumner County Sheriff; CHRIS SANFORD )
in his individual and official capacities, )
KYLE MAHANEY in his individual and )
official capacities; JUSTIN DOWNS in his )
individual and official capacities; and    )
CARL EDISON in his individual and          )
official capacities,                       )
                                           )
        Defendants.                        )




  Case 3:20-cv-00805 Document 24 Filed 02/11/21 Page 1 of 13 PageID #: 130
PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
   DEFENDANTS’ MOTION TO DISMISS OFFICIAL CAPACITY CLAIMS FOR
                    FAILURE TO STATE A CLAIM

            Come now Plaintiffs, by counsel, in Opposition to Defendants’ Motion to Dismiss

    Official Capacity Claims for Failure to State a Claim, state as follows:

                                          I.      INTRODUCTION

            Defendants have moved for dismissal under Federal Rule of Civil Procedure 12(b)(6),

    alleging that Plaintiffs have failed to state a claim for which relief may be granted as to the claims

    against Defendants Holt, Weatherford, Sanford, Mahaney, Downs, and Edison in their official

    capacity on the grounds of “redundancy” (“MTD”).1 Defendants’ Motion should be denied.

    Plaintiffs seek specific declaratory and injunctive relief against each Defendant in order to secure

    full and effective relief on their claims. Insofar as each Defendant is and has been instrumental in

    promulgating, implementing, and enforcing the policies and procedures of the Sumner County

    Sheriff’s Office, Plaintiffs cannot obtain the relief they seek without maintaining suit against all

    Defendants sued in their official capacity. As such, any general countervailing prudential concerns

    regarding judicial economy or efficiency are substantially outweighed by the legal and practical

    need for this action to continue against each such Defendant.

                                    II.        STANDARD OF REVIEW

            To survive a Rule 12(b)(6) motion to dismiss, the complaint “must contain sufficient

    factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

    Iqbal, 556 U.S. 662, 663 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

    (2007)). All well-pleaded facts are taken as true, with all reasonable inferences in favor of the

    plaintiff. Twombly, 550 U.S. at 570. When reviewing a motion to dismiss under Rule 12(b)(6), a


1
         They do not challenge the claims against Defendants Sanford, Mahaney, Downs, or Edison
in their individual capacities, and they do not challenge the claims on any ground.
                                                        1

       Case 3:20-cv-00805 Document 24 Filed 02/11/21 Page 2 of 13 PageID #: 131
court must “construe the complaint in the light most favorable to the plaintiff, [and] accept its

allegations as true...” Directv Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007). If an allegation is

capable of more than one inference, this Court must construe it in the plaintiff’s favor. Columbia

Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir.1995) (citing Allard v. Weitzman, 991

F.2d 1236, 1240 (6th Cir.1993)). A Court may not grant a Rule 12(b)(6) motion merely because it

does not believe the plaintiff’s factual allegations. Id.

                                  III.    THE FACTS AS PLED

        The facts supporting the underlying incident which give rise to this action are undisputed.

On September 25, 2019, Plaintiff Ennis refueled his truck at a gas station and lawfully drove away

when he was stopped by Defendant deputies Chris Sanford and Kyle Mahaney. (Complaint ¶ ¶ 24

– 28.) Plaintiff Ennis’s truck had a window sticker on it stating, “Fuck Gun Control.” (Complaint

¶ 23.) Defendants Sanford and Mahaney claimed that they were stopping Plaintiff Ennis because

of his sticker, which they perceived as “obscene” or “offensive.” They subsequently issued

Plaintiff Ennis a citation for violation of T.C.A. § 55-8-187. (Complaint ¶ ¶ 29 – 32.) After

receiving the citation, Plaintiff Ennis contacted the Sumner County Sheriff Office (“SCSO”),

asking to speak with Deputy Sanford’s supervisor. Plaintiff Ennis spoke with Defendant Mahaney,

who confirmed that he was Deputy Sanford’s Field Training Officer. (Complaint ¶ 38.) Defendant

Mahaney referred Plaintiff Ennis to Defendant Deputy Justin Downs, with whom Plaintiff Ennis

likewise spoke. (Complaint ¶¶ 38, 39). Plaintiff Ennis complained to Defendant Downs that his

constitutional rights under the First Amendment were violated by this law enforcement action, but

Defendant Downs refused to rescind the citation. Defendant Downs referred Plaintiff Ennis to his

supervisor, Defendant Deputy Carl Edison. (Complaint ¶ 39.). Plaintiff Ennis spoke with

Defendant Edison the next day. Defendant Edison did not dispute any of the actions of the deputies

involved; instead, he said he could not, or would not, question the validity of the enforcement
                                                   2

   Case 3:20-cv-00805 Document 24 Filed 02/11/21 Page 3 of 13 PageID #: 132
actions because he was not present at the scene. He said Plaintiff Ennis would just have to face the

judge if he wished to challenge the citation. Defendant Edison also commented that he thought it

would “be interesting to see what transpires in court on that one.” (Complaint ¶ 41.)

      Defendant Sonny Weatherford, the elected Sheriff of Sumner County, is responsible for

overseeing and exercising law enforcement authority throughout the County (T.C.A. § 8-8-

201(b)(1)), which duties include conducting investigations, searches, and seizures, and issuing

citations for alleged violations of T.C.A. §§ 55-8-187. Defendant Weatherford is also responsible

for supervising and training all law enforcement officers under his command, including Defendants

Chris Sanford, Kyle Mahaney, Justin Downs, and Carl Edison, who were acting under a delegation

of his authority in his official capacity in taking the law enforcement actions against Plaintiff Ennis

that are at issue in this case. (Complaint ¶ 65.) Defendant Weatherford is empowered to and does

“make decisions and adopt policies” designed to implement his law enforcement, supervisory, and

training authority over all deputies serving under him, including Defendants Sanford, Mahaney,

Downs, and Edison. (T.C.A. § 5-23-108.) He maintains the SCSO in Gallatin, Tennessee, for these

purposes. (Complaint ¶ 14.) Defendants Sanford and Mahaney, both in their individual capacities

and in their official capacities as agents, servants, and employees of the SCSO, were acting under

the color of law and under the supervision, training, and direction of Defendant Weatherford, and

under a delegation of authority from Defendant Weatherford to carry out the actions injuring

Plaintiff Ennis, which were based on policies, customs, and/or practices established, implemented,

and/or propagated by Defendant Weatherford and Defendant Holt. (Complaint ¶ 63.) As to

Defendants Downs and Edison, they were senior law enforcement officers within the SCSO who

were on clear notice of the enforcement actions taken against Plaintiff Ennis. They had the

opportunity and authority to intervene but took no remedial action and instead expressly or tacitly

ratified, approved, and supported the enforcement actions of the subordinate deputies. Defendants
                                                   3

    Case 3:20-cv-00805 Document 24 Filed 02/11/21 Page 4 of 13 PageID #: 133
Downs and Edison are therefore also responsible and liable for the constitutional injuries Plaintiff

Ennis suffered, both in their individual capacities and in their official capacities as agents, servants,

and employees of the SCSO. They acted under the color of law and under the supervision, training,

and direction of Defendant Weatherford, and based on the policies, customs, and practices

established and implemented by Defendants Weatherford and Holt. (Complaint ¶ 64.)

       Defendant Anthony Holt, as the County Executive and County Mayor of Sumner County, is

the County’s “chief executive officer,” T.C.A. § 5-6-101(d)(1), and is responsible for “exercising

general supervision of the county government,” see T.C.A. § 5-6-106(a). The County government

includes the office of the SCSO maintained by Defendant Weatherford. (Complaint ¶ 13.) In his

official capacity, Defendant Holt is responsible for the general oversight and management of the

affairs within the SCSO, which affairs include establishing and implementing policies, customs,

and practices concerning appointment, training, supervision, discipline, and retention of the SCSO

personnel, as well as all law enforcement activities of the SCSO peace officers acting under a

delegation of authority to carry out the policies, customs, and practices of Defendant Weatherford

and the SCSO being challenged in this action. (Complaint ¶ 71.)

                                  IV.     LEGAL ARGUMENT

A.     Plaintiffs Cannot Obtain the Full and Effective Relief They are Entitled to Seek and Be
       Granted Without Maintaining the Suit Against All Official Capacity Defendants

       Plaintiffs’ Complaint is replete with specific allegations as to how Defendants Holt and

Weatherford are responsible for the acts of the other Defendants. Again, Defendant Weatherford

is responsible for establishing and implementing the policies, customs, and practices of the SCSO;

the appointment, training, supervision, discipline, and retention of the SCSO personnel (including

the other Defendants Sanford, Mahaney, Downs, and Edison); and for the law enforcement

activities of the SCSO peace officers acting under his delegation of authority to carry out of the

                                                    4

     Case 3:20-cv-00805 Document 24 Filed 02/11/21 Page 5 of 13 PageID #: 134
policies, customs, and practices that Defendant Weatherford establishes and implements.

(Complaint ¶ 65.) As Sheriff, Defendant Weatherford was aware or reasonably presumed to be

aware of all law enforcement actions taken by his deputies resulting in citations for alleged

violations of state law that are or will be pressed forward and presented to the County prosecutor

for prosecution, including the actions at issue taken against Plaintiff Ennis. (Complaint ¶ 66.) In

failing or refusing to take any remedial action despite the opportunity and authority to intervene,

Defendant Weatherford expressly or tacitly ratified, approved, and supported the enforcement

actions of the subordinate officers and expressly or tacitly ratified, approved, and supported the

pressing forward of the charge and presenting it to the County prosecutor for prosecution against

Plaintiff Ennis based on the unconstitutional law enforcement actions. (Id.)

      The Complaint alleges in detail how all the named subordinate law enforcement officers

pursued the citation against Plaintiff Ennis with a united front: Defendant Sanford initiated the

traffic stop, detained Plaintiff Ennis, and issued him the citation, all with the backing and support

of Defendant Mahaney who was his training officer at the time; when Plaintiff Ennis took his

concerns up the chain of command, Defendant Downs not only supported these actions, but

doubled-down on the enforcement effort, claiming it was righteous and lawful because “some may

find [the message] offensive,” including himself since he would not want his children to be exposed

to it on the public roads. (Complaint ¶ 67.) Further, Defendant Edison, being fully aware of

Defendant Downs’s illegitimate justification for pursuing the citation, refused to question the

validity of these enforcement actions, essentially standing in complete solidarity with the other

officers by deferring entirely to their judgments. He also actually expressed a personal interest in

seeing the charge press forward into court where it would “be interesting” to him to see “what

transpire[d]” with it. Such unity in thought, purpose, and action regarding the targeting of Plaintiff

Ennis’s speech exposes the existence of a policy, custom, or practice within the SCSO of targeting
                                                  5

    Case 3:20-cv-00805 Document 24 Filed 02/11/21 Page 6 of 13 PageID #: 135
speech of this nature as “obscene” or “offensive” for purposes of attempting to unconstitutionally

ban it from the public roadways, which represents a moving force behind the enforcement actions

of concern. (Complaint ¶ 68.) The circumstances further reveal that Defendant Weatherford was

aware of and actively promoted this policy, custom, or practice, or at least acted with deliberate

indifference towards it, and, in either event, has expressly or tacitly permitted, facilitated, or

propagated the resulting constitutional violations. (Complaint ¶ 69.)

      Regarding Defendant Holt, again, he is the County Executive, County Mayor, and chief

executive officer of Sumner County and responsible for exercising general supervision of all

business within the County government, including that of the SCSO. And Defendant Holt is

responsible for the general oversight and management of the affairs of the SCSO maintained by

Defendant Weatherford, which affairs include establishing and implementing the policies,

customs, and practices concerning appointment, training, supervision, discipline, and retention of

the SCSO personnel, as well as the law enforcement activities of the SCSO peace officers acting

under a delegation of authority to carry out of the policies, customs, and practices that Defendant

Weatherford establishes and implements, which officers include Defendants Sanford, Mahaney,

Downs, and Edison. As such, like Defendant Weatherford, Defendant Holt was aware or

reasonably presumed to be aware of all such policies, customs, and practices, formal or informal,

which are moving forces behind the enforcement actions against Plaintiff Ennis and others who

have been targeted for similar speech, and he had the opportunity and authority to intervene and

prevent the constitutional violations. (Complaint ¶ 71.) Defendant Holt’s failure or refusal to take

any remedial action demonstrates express or tacit approval, ratification, or support of these

unconstitutional policies, customs, and practices. At the least, it represents a deliberate indifference

towards the same which, in either event, expressly or tacitly permitted, facilitated, or propagated

the resulting constitutional violations. (Complaint ¶ 72.)
                                                   6

    Case 3:20-cv-00805 Document 24 Filed 02/11/21 Page 7 of 13 PageID #: 136
        The relief sought in this matter requests that the Defendants sued in their official capacities

be enjoined from further violating the rights of Plaintiff Ennis and the rights of members of the

Institutional Plaintiffs. Specifically, the Request for Relief calls for:

          (d) Injunctive relief against each Defendant, all officers, employees, agents of each
          Defendant, all persons acting in cooperation with each Defendant or under the
          supervision, direction, or control of each Defendant, from, directly or indirectly,
          continuing to enforce, authorizing, or permitting the enforcement of, or elsewise
          propagating, whether under the ostensible authority of T.C.A. §55-8-187 or
          otherwise, the policies, customs, and practices of targeting for unconstitutional
          suppression displays on or in motor vehicles of protected speech similar to the
          protected speech at issue here.


        As is evident from the facts as pled in this action—and which the Court must regard as true

for purposes of a 12(b)(6) request for dismissal—both Defendants Holt and Weatherford were and

are instrumental in the creation, promulgation, and enforcement of these SCSO’s policies and

procedures at issue in this case, and Defendants Sanford, Mahaney, Downs, and Edison were acting

in their official capacities under a delegation of the authority from Defendant Weatherford at all

operative times, just as Defendant Weatherford was acting under a delegation of authority from

Defendant Holt. Maintenance of the suit against all Defendants sued in their official capacities is

necessary to ensure that Plaintiffs may secure full and effective relief should they ultimately prevail

on their claims, and the Complaint therefore specifically requests such relief to that end.

        The Request for Relief also specifically seeks the following additional relief:


          (f) Consistent with his duty as Sheriff of Sumner County, Plaintiffs request an order
          instructing Defendant Weatherford to train his subordinate officers in the proper
          interpretation and enforcement of T.C.A. §55-8-187 as reasonably necessary to
          ensure that this law, and all related policies, customs, and practices of the SCSO,
          are applied in a manner consistent with the rights to remain to free of unreasonable
          search and seizure and to engage in protected speech as guaranteed under the
          federal and state Constitutions.


        Thus, Plaintiffs have reasonably requested relief requiring Defendant Weatherford to train

                                                     7

     Case 3:20-cv-00805 Document 24 Filed 02/11/21 Page 8 of 13 PageID #: 137
his subordinate officers in the proper enforcement of T.C.A. §55-8-187—and by extension the

proper recognition of their constituents’ constitutionally protected rights. Indeed, at no point do

Defendants claim that this, or any of the other requested relief, is improper or that this Court lacks

the jurisdictional or legal authority to grant it. And such relief is neither redundant nor unnecessary.

In fact, had such training been provided by Defendant Weatherford in the first instance, this entire

situation could have been avoided and, in any event, Plaintiffs rightfully claim that such relief is

essential to the remedy they seek and to which they have properly pleaded they are entitled on their

claims. Any general countervailing prudential concerns of judicial economy or efficiency are

outweighed by Plaintiffs’ interest in and entitlement to the full scope of relief the law would afford

them, and that includes an order directly binding Defendant Weatherford to properly train his

deputies, including Defendants Sanford, Mahaney, Downs, and Edison, in the lawful exercise of

their official duties as his deputies charged with enforcing the criminal laws at issue in this action.

       Moreover, Plaintiffs have sought declaratory relief against all the Defendants, including as

to the official capacity of all Defendants sued in such capacity, based on each such Defendant’s

respective liability in his official capacity (as well as his individual capacity). (Request of Relief

subsections (a) & (c).) This relief is requested against the full spectrum of Defendants in all their

responsible capacities, which include the official capacity in which they each implemented,

enforced, carried out, propagated, or otherwise expressly or tacitly carried out the law enforcement

actions and related policies, customs, and practices being challenged in this suit. This Court has the

authority to grant such relief, and it is fully appropriate to request as part and parcel of the remedy

Plaintiffs seek based on the violations of constitutional rights. Defendants do not claim otherwise.




                                                    8

     Case 3:20-cv-00805 Document 24 Filed 02/11/21 Page 9 of 13 PageID #: 138
B.     Defendants Fail to Distinguish Between Claims for Equitable and Legal Relief Against
       Officials in their Official Capacity.

       Defendants rely heavily on the opinion in Kentucky v. Graham, 473 U.S. 159 (1985) to

support the MTD seeking dismissal of the claims against the Defendants sued in their official

capacities. But, they gloss over an important distinction that the Graham court drew between the

types of relief being sought in such claims – legal, as opposed to equitable, remedies. Plaintiffs’

claims and requested relief sound primarily in equity.

       The Graham opinion circumscribes its limits as concerning only claims of a legal, non-

equitable nature. For example, in explaining the nature of the claim at issue there, the Court said:

        Alleging a deprivation of a number of federal rights, respondents filed suit in
        Federal District Court. Their complaint sought only money damages and named
        as defendants various local and state law enforcement officers, the city of
        Elizabethtown, and Hardin County, Kentucky. Also made defendants were
        Commissioner Brandenburgh, "individually and as Commissioner of the Bureau of
        State Police," and the Commonwealth of Kentucky. The Commonwealth was sued,
        not for damages on the merits, but only for attorney's fees should the plaintiffs
        eventually prevail.”

473 U.S. 159, 161-62 (emphasis added).

The Court focused on the legal nature of the claims at yet another point, saying:

       Thus, liability on the merits and responsibility for fees go hand in hand; where a
       defendant has not been prevailed against, either because of legal immunity or on
       the merits, § 1988 does not authorize a fee award against that defendant. Cf.
       Pulliam v. Allen, 466 U.S. 522, 543-544 (1984) (state judge liable for injunctive
       and declaratory relief under § 1983 also liable for fees under § 1988)…proper
       application of this principle in damages actions against public officials requires
       careful adherence to the distinction between personal- and official-capacity suits.”

473 U.S. at 165 (emphasis added).

       Likewise, the case of Gean v. Hattaway 330 F.3d 758 (6th Cir. 2003), which Defendants

also cite in the MTD solely concerned plaintiffs asserting legal (and/or statutory) claims for relief,

and not equitable ones.


                                                  9

     Case 3:20-cv-00805 Document 24 Filed 02/11/21 Page 10 of 13 PageID #: 139
        By contrast, settled case law recognizes plaintiffs may properly maintain suits against

individuals sued in their official capacities where the relief sought is equitable in nature (i.e.,

declaratory or injunctive). For example, in Verizon Md. Inc. v. PCS, 535 U.S. 635 (2001), the high

court found that the plaintiff could properly maintain its action against the state commissioners in

their official capacity. Id. at 648 (Kennedy, J., concurring). The     Court’s    recognition    of   the

plaintiffs’ right to maintain such a suit emanates from its historical jurisprudence on this point.

Many years ago, the Court held in Pennoyer v. McConnaughty 140 U.S. 1 (1891) that an action for

an injunction would lie on grounds of equity “to restrain a person, who was a State officer, from

performing an official act enjoined by the statute of the State.” Id. at 10-11. The Pennoyer opinion

went on to list a series of cases in which claims for equitable relief against “official capacity”

defendants were found to be proper. Id. Here, the Complaint prays for both declaratory and

injunctive relief, with injunctive relief being the primary form of relief requested (see sections (a),

(b), (c) and (d) of the Request for Relief). Thus, the suit may properly be maintained all Defendants

sued in their individual capacities.

                                        II.     CONCLUSION

        Plaintiffs’ claims, sounding primarily in equity, and pleading in painstaking detail the

manifold ways in which each Defendant participated in a united front to violate Plaintiff Ennis’s

rights, clearly demonstrate why this suit must be maintained against all Defendants sued in their

official capacities in order to secure the full scope of effective and appropriate relief which Plaintiffs

are entitled to claim and which this Court is empowered to grant. Plaintiffs respectfully request that

the Court DENY Defendants’ Motion to Dismiss.

                                                 Respectfully submitted:

                                                /s/ Lloyd R. Tatum
                                                Lloyd R. Tatum
                                                BPR # 011326
                                                    10

    Case 3:20-cv-00805 Document 24 Filed 02/11/21 Page 11 of 13 PageID #: 140
                                        Tatum & Tatum
                                        Tatum Building
                                        124 E. Main Street
                                        P.O. Box 293
                                        Henderson, TN 38340
                                        Tel.: 731-989-3493
                                        Email: Lloydtatum1@yahoo.com
                                        Local Co-Counsel


/s/ Raymond M. DiGuiseppe                       /s/ Michael P. Sousa
Raymond M. DiGuiseppe                           Michael P. Sousa
The DiGuiseppe Law Firm, P.C.                   Law Offices of Michael P. Sousa, APC
4320 Southport-Supply Road, Suite 300           3232 Governor Dr., Suite A
Southport, NC 28461                             San Diego, CA 92122
Tel.: 910-713-8804                              Tel.: 858-453-6122
Email: law.rmd@gmail.com                        Email: msousa@msousalaw.com
Admitted Pro Hac Vice                           Admitted Pro Hac Vice

/s/ Eugene Volokh
Eugene Volokh
385 Charles E. Young Dr. E.
Los Angeles, CA 90095
Tel.: 310-206-3926
Email: volokh@law.ucla.edu
Admitted Pro Hac Vice




                                           11

   Case 3:20-cv-00805 Document 24 Filed 02/11/21 Page 12 of 13 PageID #: 141
                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 11h day of February, 2021, a copy of the foregoing was filed
electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system
to all parties indicated on the electronic filing receipt. All other parties will be served by regular
U.S. Mail. Parties may access this filing through the Court’s electronic filing system.




   Case 3:20-cv-00805 Document 24 Filed 02/11/21 Page 13 of 13 PageID #: 142
